Citation Nr: 1725480	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for right stress reaction, distal femur and tibia.  

2. Entitlement to an evaluation in excess of 10 percent for left stress reaction, distal femur and tibia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel



INTRODUCTION

The Veteran has active duty service from June of 1997 to October 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama. 


FINDINGS OF FACT

1. For the entirety of the appellate period, the right stress reaction, distal femur and tibia, has not been manifested by malunion of the tibia and fibula with a moderate ankle disability.  

2. For the entirety of the appellate period, the left stress reaction, distal femur and tibia, has not been manifested by malunion of the tibia and fibula with a moderate ankle disability.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for the right stress reaction, distal femur and tibia, has not been met for the entire appellate period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).

2. The criteria for a rating higher than 10 percent for the left stress reaction, distal femur and tibia, has not been met for the entire appellate period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II. Increased ratings-Tibia and Fibula

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id. 

The RO has rated the Veteran's bilateral shin splints under Diagnostic Code (DC) 5262. DC 5262 addresses malunion of the tibia or fibula, and assigns ratings based upon the degree of severity of the associated knee or ankle disability. Ratings of 10, 20, and 30 percent are assigned for knee and ankle disabilities of slight, moderate, and marked severity, respectively. A 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion and requiring a brace. 38 C.F.R. § 4.71(a) (2016).

Descriptive terms such as "slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016).

Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2016).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of 20 percent ratings for right stress reaction, distal femur and tibia, and left stress reaction, distal femur and tibia. The reasons follow.

The Board first acknowledges that the Veteran filed a claim for increase in February 2008 based on the allegation that she had instability of her ankles following a motor vehicle accident in March 2007. Additionally, while the Veteran has reported to examiners that she sustained stress fractures in service to her tibia and fibula areas in both lower extremities, the service treatment records do not support stress fractures but rather that the Veteran sustained stress reactions to both lower extremities. Thus, there is no competent evidence of a past stress fracture in the lower extremities.

Additionally, in a December 2015 rating decision, the RO granted separate 10 percent ratings for each knee based on painful motion. As such, as the Board is careful to not pyramid disabilities with the exact same symptomology, it finds that the knee disability is already being considered under her separate diagnosis and therefore is not a basis to be considered in connection with her claim for increase for the bilateral tibia and fibula disability. 

The evidence does not show malunion of the tibia and fibula with a moderate ankle disability in either lower extremity to warrant the next higher rating. For example, x-rays completed in February 2007 showed both ankles and tibias and fibulas to be normal. Thus, there is evidence that there is no malunion of the right and left tibias and fibulas. A 2008 MRI of the right ankle (the Veteran has claimed that her right ankle is worse than her left ankle) was found to be normal. At the time of the April 2008 VA examination, the Veteran's range of motion of the right ankle was full with dorsiflexion and lacked 15 degrees of plantar flexion. The left ankle had full range of motion with both dorsiflexion and plantar flexion. The examiner described the Veteran's gait as normal. 

In June 2015, the Veteran's dorsiflexion in the right ankle was to 10 degrees and plantar flexion was to 30 degrees. Dorsiflexion in the left ankle was to 15 degrees and plantar flex was to 30 degrees. The examiner did not find that range of motion contributed to functional loss in either extremity, and described the pain in the area as mild for each extremity. 

In the January 2017 VA examination report, the examiner wrote there was no effect on the Veteran's ankle range of motion due to her shin splints. There has been no competent evidence that the Veteran's right and left ankles have any more than a slight disability. 

Overall, the clinical findings consistently do not indicate any other worsening of the Veteran's ankle to a moderate level during the appeal period. 

The Board notes that the Veteran's lay statements may be competent to describe the occurrence of lay-observable events or the presence of disability or symptoms of a disability subject to lay observation. Here, the Veteran has described the pain and symptoms she has been experiencing in her lower extremities. As noted above, she has been awarded separate 10 percent ratings for each knee, which, along with the 10 percent ratings for the tibia and fibula disabilities, combines to a 20 percent evaluation for each lower extremity, which does not include the bilateral factor. However, even accepting the Veteran's allegations of pain, the Board finds that increased ratings are not warranted for right stress reaction, distal femur and tibia, and left stress reaction, distal femur and tibia, for the reasons laid out above. 

The Board has also considered whether additional Diagnostic Codes are applicable. The evidence of record indicates that the Veteran's service-connected disabilities were primarily manifested by pain, weakened movement, excess fatigability, and incoordination. There is no medical or lay evidence of ankylosis of the knees or ankles, removal of semilunar cartilage, subluxation or instability of the knee, or genu recurvatum. Thus, DC 5256, 5257, 5258, 5259, and 5263 are not for application.

Also considering the ankle DCs, the Veteran does not have ankylosis or another deformity in either of the ankles that is not contemplated by DC 5262. 

Based on the foregoing, the evidence fails to show symptomatology which would warrant a rating higher than 10 percent for right stress reaction, distal femur and tibia, or a rating higher than 10 percent for left stress reaction, distal femur and tibia. Accordingly, the claims for increased ratings for these service-connected disabilities are denied. In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claims. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation in excess of 10 percent for right stress reaction, distal femur and tibia, is denied. 

Entitlement to an evaluation in excess of 10 percent for left tress reaction, distal femur and tibia, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


